DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The TrackOne Request, filed April 30, 2021, was granted August 9, 2021.  Therefore, this application will be accorded special status.
Applicants’ reply to the November 18, 2021 Office Action, filed February 18, 2022, is acknowledged.  Applicants previously canceled claims 1-82.  Claims 94-98 and 109-112 remain withdrawn from consideration, as being directed to a non-elected invention.  Applicants amend claims 83 and 107.  Claims 83-93 and 99-108 are under examination.  It is noted that the status identifiers for claims 94-98 and 109-112 are not correct.  The status identifiers for these claims should read “Withdrawn.”  This error, however, did not preclude examination of the application.
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed November 18, 2021.  Therefore, this action is not final.

Information Disclosure Statement
The information Disclosure Statement filed February 18, 2022 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 83-93 and 99-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,790,490.  This rejection is maintained.

The claims of the ‘490 patent are deemed to encompass a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.

Claims 83-93 and 99-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,180,751 (U.S. Patent Application No. 15/842,073).  This rejection is maintained as modified by the issuance of the ‘751 patent.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides.  The claims of the ‘751 patent are deemed to encompass a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of copending Application No. 16/400,026 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides.  The claims of the ‘026 application are deemed 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 9 of copending Application No. 16/773,000 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides.  The claims of the ‘000 application are deemed to encompass a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, and 13 of copending Application No. 16/894,678 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides.  The claims of the ‘678 application are deemed 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/909,064 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides.  The claims of the ‘064 application are deemed to encompass a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17and 28-40 of copending Application No. 16/909,101 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is rendered obvious over the claims of the copending application.  The copending claims are directed to a method comprising altering expression of gene of interest in a mammalian cell by delivering a Cpf1 protein, which is a Type V CRISPR polypeptide, and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 32 of copending Application No. 16/954,032 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides.  The claims of the ‘032 application are deemed to encompass a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-48 of copending Application No. 17/246,466 (reference application).  This rejection is maintained.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, 17, 19-20, 22, 42, and 48-49 of copending Application No. 17/265,910 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides.  The claims of the ‘910 application are deemed to encompass a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/554,314 (reference application).  This is a new rejection.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 83-93 and 99-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 17-26 of copending Application No. 17/554,333 (reference application).  This is a new rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus of Cas polypeptides, including Type V CRISPR polypeptides.  The claims of the ‘333 application are deemed to encompass a composition comprising the same components as the instant claims.  Thus, the claims are deemed to be patentably indistinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
	Regarding the rejections under 35 U.S.C. §§ 112(b)/second paragraph, 101, and 102(a)(1); Applicants amendments and arguments have been fully considered and are deemed to be persuasive.  Therefore, these rejections are withdrawn.

 	Regarding the non-statutory double patenting rejection over U.S. Patent No. 11,180,751, Applicants state that, if the double patenting rejection is still applicable, a Terminal Disclaimer will be filed.  Because no claims are deemed to be allowable at this time, this rejection is maintained.

	Regarding the non-statutory double patenting rejections over U.S. Patent Application Nos. 16/400,026; 16/894,678; 16/909,064; 16/909,101; 16/773,000; 16/954,032; 17/246,466; and 17/265,910, Applicants assert that these rejections are no longer applicable to the claims, as amended.  However, the claims of these applications are still deemed to anticipate and/or render obvious the instant claims.  Therefore, these rejections are maintained.

	Regarding the non-statutory double patenting rejection over U.S. Patent No. 9,790,490, it is noted that Applicants did not address this rejection.  Therefore, this rejection is maintained.

	In addition, it is noted that new non-statutory double patenting rejections over U.S. Patent Application Nos. 17/554,314 and 17/554,333 are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636